|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN DISTR|CT OF OHlO
WESTERN D|V|S|ON

BD. OF TRUSTEES OF THE |BEW
FUND LOCAL NO. 82 PENS|ON

FUND, et a/.,
plainti{-|r, CBSE NO. 3216-CV-481
V_ JUDGE WALTER H. R|CE
BR|GHT STREET, LLC, et a/.,
Defendant.

 

DEC|S|ON AND ENTRY OVERRULING lV|OT|ON TO DlSl\/||SS
A|V|ENDED TH|RD-PARTY CO|VIPLA|NT (DOC. #43); SUSTA|N|NG
|VIOT|ON FOR LEAVE FOR ADD|T|ONAL T|lVlE TO CON|PLY W|TH
COURT ORDER FILED SEPTE|V|BER19,2018(DOC.# 45)

 

Third-Party Defendant international Brotherhood of Electrica| Workers,

Loca| Union 82 (“|BEW Loca| 82"), has entered a limited appearance and moved
this Court for an Order dismissing the Amended Third~Party Comp|aint, Doc. #43,
filed by Security Fence Group, |nc., (”Security Fence") pursuant to Fed. R. Civ. P.
4(m) and 41(b), claiming that said pleading was not served timely as required by
this Court’s earlier Decision and Entry, Doc. #40. The Court’s Decision and Entry,
filed September 19, 2018, sustained |BEW Loca| 82's motion to strike the prooic of
service and quash the returned Amended Third-Party Comp|aint, but gave
Security Fence, pursuant to Fed. R. Civ. P. 4(m), 14 days, or until October 3, 2018,

to serve its pleading

Security Fence has opposed the motion to dismiss, Doc. #46, and also filed
a motion for leave for additional time to comply with the Court’s September 19,
2018, Decision and Entry, Doc. #45. lBEW Local 82 has opposed the request for
additional time, Doc. #49, and Security Fence has filed a Reply, Doc. #50.

Security Fence states that it failed to meet comply with this Court’s Order
by the October 3, 2018, deadline due to oversight and a scheduled family
vacation. Upon return from the family vacation, the oversight was discovered and
Security Fence states that the Amended Third-Party Complaint was then served by
mailing a ”Request for Waiver of Summons" to lBEW Local 82 on October18,
2018. Doc. #45, PAGE|D#1041; Doc #50, PAGE|D#1070. lBEW Local 82 objects to
the 15-day delay stating ”[l]t has now been 301 days since the Third Party-
Comp/afntwas filed, and Third-Party Defendant lBEW Local 82 sti//has not been
served formally with a summons or pleading.” (emphasis in original) Doc.#41,
PAGE|D#1061.

While Rule 4(m) of the Federal Rules of Civil Procedure governs the timing
for service of the summons and complaint, it does give the Court discretion to
extend the time for an ”appropriate period." ln its September19, 2018, Decision
and Entry, this Court gave Security Fence an additional 14 days. A|though Security
Fence argues that lack of prejudice to lBEW Local 82 is relevant, the Court notes

that the Sixth Circuit has previously ruled, in the context of Rule (j),1 that actual

 

'Ru|e 4(m), which became effective on December 1, 1993, replaced former
Fed.R.Civ.P. 4(]) with respect to the timing requirements

2

notice and a lack of prejudice to the defendant are insufficient to satisfy the good
cause required in Fed. R. Civ. P. 4 (m). /l/Ioncrief v. Stone, 961 F.2d 595, 596-597
(6th Cir.1992).

However, unlike the plaintiff in Moncrief v. Stone, Security Fence is not
arguing the timing or procedure of service under Rule 4 (ml but, instead, is simply
requesting additional time to comply With the Court’s September 19, 2018,
Decision and Entry, lBEW Local 82 has not shown any prejudice to a further
extension of this Court’s September 19, 2018, Decision and Entry and instead
argues that dismissal is required pursuant to Rule 41(b) for failure to prosecute.
However, it is clear from the pleadings filed by Security Fence that it intends to
prosecute its claim. As such, all that would be accomplished in a dismissal
without prejudice of Security Fence's Amended Third-Party Comp|aint is a further
increase in legal costs and delay since Security Fence will seek leave, refile and re-
serve its third-party complaint. As a result, the parties Will experience no real
benefit if the motion to dismiss is sustained.

For these reasons, the motion for leave for additional time filed by Security
Fence (DOC. #45) is sustained and the motion to dismiss filed by lBEW Local 82
(DOC. #43) is overruled. Security Fence will have 14 days from this filing to serve
properly lBEW Local 82 with the Amended Third-Party Comp|aint. Failure to
comply with this further and final extension of time will result in dismissal

pursuant to Fed. R. Civ. P. 4 (m).

Date: December 3‘|, 2018 //M \L:;

 

WALTER H. R|CE
UN|TED STATES D|STR|CTJUDGE

